Case: 1:14-cv-00903-MRB-MRM Doc #: 80 Filed: 03/29/21 Page: 1 of 3 PAGEID #: 2282




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Patrick Boles,
              Petitioner,                                       Case No. 1:14cv903
       v.                                                       Judge Michael R. Barrett
Warden, Chillicothe
Correctional Institution,

              Respondent.


                                          ORDER

       This matter is before the Court on the Magistrate Judge’s February 4, 2021 Report

and Recommendations (“R&R”) recommending that the Amended Petition be dismissed

with prejudice. (Doc. 72). The Magistrate Judge notified the parties that “any party may

serve and file specific, written objections to the proposed findings and recommendations

within fourteen days after being served with this Report and Recommendations.” (Doc.

72, PageID 2262). Petitioner was granted a thirty-day extension of time to file objections.

(Doc. 74). Petitioner did not file objections.

       Instead, on March 12, 2021, Petitioner filed a Notice of Intent to File in the Supreme

Court of the United States. (Doc. 77). On March 15, 2021, the Magistrate Judge entered

a Notice to Petitioner informing him that any document seeking relief from the Supreme

Court must be filed directly with that Court in Washington, D.C.; and reiterating that any

objections must be filed by March 20, 2021. (Doc. 78). On March 24, 2021, Petitioner

filed a “Notice of Contact” explaining that he had been in contact with the Clerk’s Office

for the Supreme Court. (Doc. 79).
Case: 1:14-cv-00903-MRB-MRM Doc #: 80 Filed: 03/29/21 Page: 2 of 3 PAGEID #: 2283




      To the extent that Petitioner’s Notices could be construed as objections, “[t]he filing

of vague, general, or conclusory objections does not meet the requirement of specific

objections and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App'x

354, 356 (6th Cir. 2001) (citing Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). The

failure to object to the magistrate judge's report releases the Court from its duty to

independently review the motions. Thomas v. Arn, 474 U.S. 140, 149, 106 S.Ct. 466, 88

L.Ed.2d 435 (1985). However, the Court finds the Magistrate Judge’s February 4, 2021

R&R (Doc. 72) to be thorough, well-reasoned, and correct. Accordingly, it is hereby

ORDERED that:

   1. The Magistrate Judge’s February 4, 2021 R&R (Doc. 72) is ADOPTED in its
      entirety and the Amended Petition (Doc. 24) is DISMISSED WITH PREJUDICE;

   2. A certificate of appealability is not issued with respect to the claims which were
      addressed on the merits herein, in the absence of a substantial showing that
      petitioner has stated a “viable claim of the denial of a constitutional right” or that
      the issues presented in those grounds for relief are “adequate to deserve
      encouragement to proceed further.” See Slack v. McDaniel, 529 U.S. 473, 475
      (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)); see also 28
      U.S.C. § 2253(c); Fed. R. App. P. 22(b).

   3. In addition, a certificate of appealability is not issued with respect to the remaining
      claims, which this Court has concluded are procedurally barred from review,
      because under the first prong of the two-part standard enunciated in Slack, 529
      U.S. at 484-85, “jurists of reason” would not find it debatable whether this Court is
      correct in its procedural ruling. Because the first prong of the Slack test has not
      been met, the Court need not address the second prong of that test. Nevertheless,
      assuming that “jurists of reason” could find the procedural ruling debatable, the
      Court further finds that the second prong of the Slack test has not been met
      because “jurists of reason” would not find it debatable whether petitioner has stated
      a viable constitutional claim in the defaulted grounds for relief. See id. at 484.

   4. With respect to any application by petitioner to proceed on appeal in forma
      pauperis, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of
      this Order would not be taken in “good faith,” and therefore the Court DENIES any
      application by petitioner to proceed on appeal in forma pauperis. See Fed. R. App.
      P. 24(a); Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997). Petitioner
      remains free to apply to proceed in forma pauperis in the Court of Appeals.

                                             2
Case: 1:14-cv-00903-MRB-MRM Doc #: 80 Filed: 03/29/21 Page: 3 of 3 PAGEID #: 2284




   5. This matter is CLOSED and TERMINATED from the active docket of this Court.

      IT IS SO ORDERED.

                                                        /s/ Michael R. Barrett
                                                  Michael R. Barrett
                                                  United States District Court




                                        3
